Case 3:19-cr-00188 Document 1 Filed 07/24/19 Page 1, agelD #: 1

  

 

 

 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA 29 420g
CHARLESTON GRAND JURY 2018-1

 

 

 

JULY 23, 2019 SESSION

 

 

 

 

UNITED STATES OF AMERICA

“>t Ely a ge
v. CRIMINAL NO. >, (S ~ VE ,

18 U.S.C. § 657

 

FRANCES MCCOMAS

INDICTMENT

(Financial Institution Embezzlement)
The United States Attorney Charges:

Beginning in or about 2016, and continuing until or about
April 2018, at or near Huntington, Cabell County, West Virginia,
within the Southern District of West Virginia and elsewhere,
defendant, FRANCES MCCOMAS, being an employee of West Virginia
Federal Credit Union, the accounts of which are insured by the
National Credit Union Administration Board, did knowingly and
willfully, and with the intent to inflect financial injury and to
defraud the institution, embezzle, abstract, purloin, and
willfully misapply in excess of $1,000.00 of moneys, funds,
credits, securities and other things of value belonging to West
Virginia Federal Credit Union and pledged and otherwise entrusted

to its care.
Case 3:19-cr-00188 Document 1 Filed 07/24/19 Page 2 of 2 PagelD #: 2

In violation of Title 18, United States Code, Section 657.

MICHAEL B. STUART
al pen” Attorney

CHRI heal R. ARTHUR
Assistant United States Attorney

  

By:

 
